

Exhibit 10.31
logoa02.jpg [logoa02.jpg]






December 11, 2018




Bill Homan


Re:    Retirement Transition Letter Agreement


Bill,


This letter confirms the following in connection with your decision to retire
from Prothena Biosciences Inc (the “Company”):


1.
We have requested that you continue to serve as Chief Legal Officer and Company
Secretary of Prothena Corporation plc and continue your employment with the
Company until we hire and appoint a new Chief Legal Officer and Company
Secretary. You have agreed to do so, provided that your employment ends no later
than July 1, 2019.



2.
We have requested that you continue your employment with the Company after a new
Chief Legal Officer and Company Secretary is hired and appointed until July 1,
2019 (the “Transition Period”), to assist with the transition of your
responsibilities and other matters as requested by your replacement or me.
During that Transition Period you will continue as a regular employee at the
same level as your current position (including at the same tier in the Company’s
Amended and Restated Severance Plan). During the first three months of the
Transition Period, we have asked that you remain a full-time employee;
thereafter, until July 1, 2019, we have asked that you remain as a part-time
employee working 21 hours per week. You have agreed to do so.



3.
For so long as you continue to serve as Chief Legal Officer, you will continue
to receive the same compensation and participate in the same compensation and
benefit plans and arrangements that you currently receive and in which you
currently participate.



4.
During the portion of the Transition Period that you remain a full-time
employee, you will continue to be paid a salary at your current annual salary
rate of $368,460. During the portion of the Transition Period that you remain a
part-time employee, you will be paid a salary at an annual salary rate of
$185,000. While you remain an employee, you will continue to be eligible to
participate in benefit plans and arrangements generally available to other
full-time or part-time employees (as the case may be); provided that you will
not be eligible to receive a cash bonus under the Prothena Incentive
Compensation Plan (the “ICP”) for the fiscal year 2019 performance period.



5.
Although you will not be eligible to participate in the ICP for the 2019
performance period, the Company has agreed to pay you an amount equal to what
would have been your targeted bonus for 2019 (at your bonus participation rate
of 40%), based on your actual eligible earnings in 2019, provided that you do
not terminate your employment prior to July 1, 2019, provided that you deliver
to the Company a general release of claims against the Company and its
affiliates that becomes effective and irrevocable within 30 days following your
last day of employment. This amount will be paid to you within ten business days
following the date the release of claims becomes effective and irrevocable.







 
Prothena Biosciences Inc
331 Oyster Point Boulevard
South San Francisco, CA 94080, U.S.A.
 




--------------------------------------------------------------------------------



logoa02.jpg [logoa02.jpg]


6.
Stock options previously granted to you will continue to vest in accordance with
their terms while you remain an employee. In accordance with their terms, any
options that are unvested on the date that you cease employment with the Company
will immediately terminate, and any options that are vested on that date will
remain outstanding until the one-year anniversary of the date your employment
ends.



Your employment continues to be “at will.” This means that you and the Company
each have the right to terminate the employment relationship at any time, with
or without cause. Nothing in this letter should be taken as a guarantee of
continued employment or a specific term of employment.


You also agree that your decision to retire at the end of the Transition Period
does not constitute a Triggering Event under the Company’s Amended and Restated
Severance Plan (as such term is defined therein) and does not constitute an
Involuntary Termination under your Option Award Agreements (as such term is
defined therein).


By signing this letter, you acknowledge that it sets out our entire agreement
between you and the Company and supersedes all prior oral and written
agreements, understandings, commitments and practices regarding the subject of
this letter. No amendments to this agreement may be made except in writing
signed by a duly authorized representative of the Company.


If this letter accurately describes the circumstances of and your arrangement as
you transition to retirement, please sign this letter and return it to me.


We thank you for your willingness to continue to provide services to Prothena as
you transition to retirement.


Best regards,


/s/ Gene G. Kinney


Gene G. Kinney, Ph.D.
President and Chief Executive Officer




Acknowledged and Agreed:




/s/ A. W. Homan         
A. W. Homan
Date: December 11, 2018




2


Prothena Biosciences Inc
331 Oyster Point Boulevard
South San Francisco, CA 94080, U.S.A.

